46 So. 3d 607 (2010)
Ami B. ESKANOS, Bary B. Eskanos, Eskanos Enterprises, et al., Appellants,
v.
WASHINGTON MUTUAL BANK, FA, Appellee.
No. 3D09-3392.
District Court of Appeal of Florida, Third District.
September 8, 2010.
Rehearing and Rehearing En Banc Denied November 9, 2010.
Danny E. Eskanos, Palm Harbor, for appellants.
Akerman Senterfitt, and Katherine E. Giddings and Nancy M. Wallace, Tallahassee; Akerman Senterfitt, and William P. Heller and Kimberly A. Leary, Fort Lauderdale, for appellee.
Before GERSTEN, LAGOA, and SALTER, JJ.
PER CURIAM.
Affirmed. Fla. R. of Civ. P. 1.510(c); Mortgage Elec. Registration Sys., Inc. v. Revoredo, 955 So. 2d 33 (Fla. 3d DCA 2007).